DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11, 12, 23-25, 27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorrentino et al. (US 2016/0174122 A1). 	Regarding claims 1, 23, 29, 30, Sorrentino et al. disclose a method of wireless communication performed by a first wireless communication device, comprising: iterating a value of a channel access counter (CAC) based at least in part on a configured value of the CAC (Para 40 teaches of iterating a timer) ; determining that the value of the CAC satisfies a trigger value (Para 40 teaches of timer reaching a threshold) ; utilizing a channel access mechanism to select a set of time-frequency . 
 	Regarding claim 5, Sorrentino et al. disclose a method, wherein a size of the transmission window is based at least in part on at least one of: the quantity of candidate resources that is available in the slot, a quantity of slots associated with the transmission, or a combination of the quantity of candidate resources that is available in the slot and the quantity of slots associated with the transmission. (Para 46 teaches of determining the available resources prior to selecting the second TF).
	Regarding claims 11, 27, Sorrentino et al. disclose a method, wherein utilizing the channel access mechanism comprises: utilizing the channel access mechanism to select the set of time-frequency resources for the transmission of the packet based at least in part on iterating the value of the CAC to the trigger value (Para 41-43).
	Regarding claim 12, Sorrentino et al. disclose a method, wherein the channel access mechanism includes at least one of: a random resource selection mechanism, a listen-before-talk (LBT)-based mechanism, or a combination of the random resource selection mechanism and the LBT-based mechanism (Para 20).
Allowable Subject Matter
Claims 8-10,13-22, 26, and 28, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467